               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Samuel Lamont Barnette,           )         C/A No.: 1:19-1417-CMC-SVH
                                   )
                   Plaintiff,      )
                                   )
      vs.                          )            ORDER AND NOTICE
                                   )
 South Carolina Department of )
 Corrections Classification Board, )
                                   )
                   Defendants.     )
                                   )

      Samuel Lamont Barnette (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a state prisoner at Lieber Correctional Institution and is

challenging action by the South Carolina Department of Corrections

Classification Board (the “Board”) that he alleges wrongfully extended his

sentence. [See ECF No. 1 at 5–6]. Plaintiff alleges when he was transferred

from a juvenile facility to Broad River Correctional Institution in 1993, the

Board added a first-degree burglary and criminal sexual conduct charge to his

adult file, even though he had committed those offenses in 1989 and they
should have remained in his juvenile record. Id. Plaintiff seeks monetary

damages and asks the court to expunge the 1993 charge from his record and

“let the lower court know” he does not need to register as a sex offender. Id. at

9–10.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

                                        2
allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      Plaintiff’s complaint challenges the execution and calculation of his

sentence. Although § 1983 provides access to a federal forum for claims of

                                       3
unconstitutional treatment at the hands of state officials, the United States

Supreme Court has held that “habeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement and seeks

immediate or speedier release, even though such a claim may come within the

literal terms of § 1983.” Heck v. Humphrey, 512 U.S. 477, 481 (1991); see also

Preiser v. Rodriguez, 411 U.S. 475 (1973) (holding claims seeking immediate

or speedier release are not cognizable under § 1983 and must be brought in a

habeas corpus proceeding); In re Wright, 826 F.3d 774, 779 (4th Cir. 2016)

(finding challenge to classification affecting parole eligibility governed by 28

U.S.C. § 2254).

      To the extent Plaintiff seeks monetary damages under § 1983, he has

failed to state an actionable claim. To state a plausible claim for relief under

42 U.S.C. § 1983, an aggrieved party must sufficiently allege he was injured

by “the deprivation of any [of his or her] rights, privileges, or immunities

secured by the [United States] Constitution and laws” by a “person” acting

“under color of state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1230 (3d ed.

2014). The Board is a public entity and not a person amenable to suit under §

1983. See Monnell v. Dep’t of Soc. Serv., 436 U.S. 658, 690 (1978); Harden v.

Green, 27 F. App’x 173, 178 (4th Cir. 2001) (finding that the medical

department of a prison is not a person pursuant to § 1983); see also Post v. City

                                       4
of Fort Lauderdale, 750 F. Supp. 1131 (S.D. Fla. 1990) (dismissing city police

department as improper defendant in § 1983 action because not “person” under

the statute); Shelby v. City of Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984)

(dismissing police department as party defendant because it was merely a

vehicle through which city government fulfills policing functions).

      Plaintiff’s complaint is therefore subject to summary dismissal. 1

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by June 11, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to




1If Plaintiff wishes to challenge the duration of his confinement, he may obtain
habeas forms from the Clerk of Court and file a separate action. Plaintiff is
advised that a writ of habeas corpus under 28 U.S.C. § 2254 can only be sought
after full exhaustion of his remedies in the courts of the State of South
Carolina. See Picard v. Connor, 404 U.S. 270 (1971); Braden v. 30th Judicial
Circuit Court, 410 U.S. 484, 490–491 (1973).


                                       5
cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

     IT IS SO ORDERED.



May 21, 2019                             Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                     6
